Citation Nr: 1542691	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depression.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to June 2005, with additional service in the Reserves prior to active duty.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim of service connection for depression, which the Veteran appealed, and also denied service connection for anxiety and bipolar disorder.  Within one year of the rating decision, the Veteran submitted a copy of a VA medical record dated in September 2010 indicating that his mood dysfunction, depression and anxiety spectrum disturbances may in part be related to his history of military duty.  Accordingly, the Board has broadened the scope of the appeal under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2012 Form 9, the Veteran requested a travel Board hearing.  In a February 2013 Form 9, the Veteran's representative stated that the Veteran does not desire a Board hearing.  In a letter dated the next day, the Veteran's representative then said that the Veteran requests a Travel Board hearing.  In September 2015, the Veteran, through his representative, requested a videoconference or travel Board hearing, whichever is first available.  The Veteran should thus be afforded either a videoconference or travel Board hearing, whichever is first available.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing or a videoconference Board hearing, whichever is first available, to address the issues on appeal.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




